Title: To James Madison from David Montague Erskine, 14 June 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia June 14, 1808

I have the Honor to inclose to you a Copy of the Commission by which His Majesty has been pleased to appoint Archibald MacNeil Esqr. to be Consul for the Province of Louisiana, & beg Leave to request that you will be pleased to cause the Exequatur to be made out to entitle him to perform his official Functions in that Territory, by Permission from the Government of the United States.  With Sentiments of the highest Respect & Consideration, I have the Honor to be, Sir Your most obedt humbl. Servt.

D. M. Erskine

